Walton, J.
We think the verdict in this case is unmistakably wrong. The defendant’s own testimony shows that there was a legal consideration for the note declared on.
The acceptance of a negotiable promissory note for a pre-existing debt, if the note is made payable at a future day, necessarily, and by operation of law, and without any agreement to that effect, suspends the right of the creditor to enforce the payment of his debt till the pay day of the note arrives; and this suspension alone is a sufficient consideration for the note.
It was not therefore important to inquire whether the debt for which the note in suit was given, was absolutely discharged of not. Undoubtedly it was. But still that was not an important inquiry ; for the acceptance of the defendant’s note, payable at a future day, operated to suspend the plaintiff’s right to take any measures to collect his debt till the pay day of the note arrived; and this alone was a sufficient consideration for the note. Andrews v. Marrett, 58 Maine, 539, and authorities there cited.

Motion sustained.

Appleton, C. J., Cutting, Barrows, Daneorth and Peters, JJ., concurred. •